UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7173



RICARDO D. JONES,

                                             Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-209)


Submitted:   September 13, 2001            Decided:   October 2, 2001


Before WILKINS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo D. Jones, Appellant Pro Se.      Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo D. Jones seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   Jones v. Baskerville, No. CA-01-209

(E.D. Va. June 18, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2